Under Code, 19-2A-4, it is made a criminal offense to operate a public market without the permission of the Commissioner of Agriculture. The Commissioner is vested with power to permit the operation of a public market upon the filing of an application therefor and a hearing upon such application if, after hearing, it appears to him "that the public interest requires same, and that there is sufficient need for the market in the locality in which it is proposed to be established, * * *." The statute establishes absolutely no uniform rule nor standard governing the issuance of the permit, although, as pointed out in the majority opinion, the statute does largely govern the operation of public markets after the permission to operate has been obtained. The Commissioner's discretion is limited only to what in his opinion the public interest may require and the need for a market in the locality in which the proposed market is to be established. The statute undertakes no definition of its terms "public interest", "Sufficient need", and "locality". The definition and application of these controlling terms are left to the changeable incumbent of an office, who, under the wording of the statute, has power to create monopolies or to permit cut-throat competition.
It is undisputed that it rests solely within the power of the Legislature under the exercise of the police power to control the installation and operation of public markets, so that we are here confronted by the question of whether the section under consideration confers upon the Commissioner of Agriculture the administrative power to render effective a valid act of the Legislature or whether that act is an unconstitutional attempted delegation of legislative power to an executive officer of the state.
That it is the duty of the executive department of the government to enforce the law and thus to apply the legislative powers is beyond question. That function *Page 99 
necessarily involves, to a degree, the administrative interpretation of the law to be enforced. It does not, however, carry with it the creation of any substantive part of that law, and a statute, the purpose of which is to vest in an executive officer the power to regulate conduct by prohibiting what he may deem to be improper and permitting only that which in his judgment is permissible, in the application of the law as distinguished from its administration, is unconstitutional due to the fact that it is an unwarranted delegation of legislative authority.
Of course, the Legislature can, by the adoption of certain set rules and standards uniformly applicable, confer upon an administrative branch of the executive department the power to apply a statute where, in its judgment, the circumstances conform to the statute's requirements. J. W. Hampton, Jr., Co. v. United States (1928), 276 U.S. 394, 72 L. Ed. 624,48 S. Ct. 348; Chapman v. Housing Authority, 121 W. Va. 319, 336,3 S.E.2d 502; Sutherland v. Miller, Judge, 79 W. Va. 796,91 S.E. 993, L.R.A., 1917D, 1040. See also, the annotations in 12 A.L.R. 1435; 54 A.L.R. 1104; 92 A.L.R. 400.
In my opinion, the act in question attempts to vest in the Commissioner of Agriculture the unlimited discretionary power to fix the circumstances under which the same course of conduct shall, or shall not, constitute a criminal offense. There being no general rule nor standard set up in the act applicable in common to all of the citizens of the state, and limiting and directing the exercise of the power attempted to be conferred, in my opinion, that part of the act governing the opening of public markets under a permit granted by the Commissioner of Agriculture is plainly unconstitutional. I believe further that the section referred to is so inextricably interwoven with the other parts of the act that its invalidity nullifies the whole. It clearly was not the intention of the Legislature to forbid all public markets.
Since the act under consideration did not become effective until the year 1939, I do not contemplate a state of utter helplessness that will result from its invalidity.
I am authorized to say that Judge Lovins concurs in this dissent. *Page 100